PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/207,806
Filing Date: 3 Dec 2018
Appellant(s): United Technologies Corporation



__________________
George A. Coury
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/9/2022.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/01/2021 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 11, 13-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (US 2018/0058472), Pollard et al. (US 2012/0160466), Storage et al. (US 2014/0202158), Sheridan (US 2013/0098058), and Bougelet et al. (US 2018/0104893).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (US 2018/0058472), Pollard et al. (US 2012/0160466), Storage et al. (US 2014/0202158), Sheridan (US 2013/0098058), and Bougelet et al. (US 2018/0104893) as applied to claim 1, and further in view of Yalin et al. (US 9,844,807).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (US 2018/0058472), Pollard et al. (US 2012/0160466), Storage et al. (US 2014/0202158), Sheridan (US 2013/0098058), Bougelet et al. (US 2018/0104893), and Yalin et al. (US 9,844,807) as applied to claim 8, and further in view of Bunker et al. (US 2006/0042255).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (US 2018/0058472), Pollard et al. (US 2012/0160466), Storage et al. (US 2014/0202158), Sheridan (US 2013/0098058), and Bougelet et al. (US 2018/0104893) as applied to claims 1 and 21, and further in view of Pisseloup (US 2010/0012434).
Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (US 2018/0058472), Moon (US 2009/0053043), Pollard et al. (US 2012/0160466), Storage et al. (US 2014/0202158), Sheridan (US 2013/0098058), and Bougelet et al. (US 2018/0104893).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (US 2018/0058472), Moon (US 2009/0053043), Pollard et al. (US 2012/0160466), Storage et al. (US 2014/0202158), Sheridan (US 2013/0098058), and Bougelet et al. (US 2018/0104893) as applied to claim 24 above, and further in view of Guemmer (US 2014/0356143).
(2) Response to Argument
Appellant argues that the there is insufficient motivation to select and combine the features from 5 distinct references to arrive at the subject matter of the claims. Appellant also argues that Tajiri teaches away from the proposed combination because his fins are movable to different positions and placing a passage to a structure that is intended to be movable would be complicated. Appellant further argues that including components that are additively manufactured would be too complicated in Tajiri because Tajiri’s components are able to move. Appellant additionally argues that the combination of Tajiri with Storage and Sheridan lacks sufficient motivation because they are incompatible or complex.

In response to Appellant’s arguments, the Examiner notes the following:
In response to Appellant’s argument that the Examiner has used too many references, it is noted that a reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 
With respect to the motivation for combining the references, the Office Action mailed 11/1/2021 states that including Pollard’s teaching of fins having a passage for a fluid in the structure of Tajiri provides for “a thermally conductive path between the first and second fluids that is maintained as short as possible while still providing adequate heat transfer surfaces and maintaining the second fluid isolated from the first fluid (Paragraph 0014 of Pollard)” - see Page 3 of the Office Action mailed 11/1/2021. The Office Action mailed 11/1/2021 further states that Storage’s lubrication tank in fluid communication with the heat exchanger passages allows the structure to “circulate engine lubrication fluid through the heat exchanger (Paragraph 0019 of Storage)” – see Page 4 of the Office Action mailed 11/1/2021. It is also stated in the Office Action that an oil tank formed in an outer engine duct structure, as taught by Sheridan, provides “relatively easy access for repair and maintenance (Paragraph 0015 of Sheridan)” – see Page 4 of the Office Action mailed 11/1/2021. Further, the Office Action explains that the use of an additive manufacturing process to make an oil tank, as taught by Bougelet, “produce[s] a tank and that is simple, resistant, lightweight, reliable, and easy to inspect (Paragraph 0004)” – see Page 4 of the Office Action mailed 11/1/2021. Therefore, contrary to Appellant’s argument, there is clear motivation and sufficient support in the references such that one having ordinary skill in the art would arrive at the proposed combination.
Regarding Appellant’s argument that Tajiri teaches away from producing a passage in a movable structure, it is noted that Tajiri’s entire body 70, including his passages 70 formed therein and his fins 84, are configured to move in response to a change in thermal condition (see Paragraphs 0029-0031, Paragraphs 0039-0044, Paragraphs 0057-0059, Figures 3A-3C, and Figures 6A-6C of Tajiri). Therefore, Appellant’s argument that the passage of the heated oil cannot be produced in a movable structure is refuted by Tajiri. As discussed above, positioning the passages within the fins would provide the shortest possible thermally conductive path between the first and second fluids.
In response to Appellant’s argument that Tajiri could not include additively manufactured components in communication with the passage, Tajiri states that his alloys that are designed to activate and change shape at specific tunable temperatures, can be additively fabricated, and his structure can include the addition of complex 3D printed kinematic features (Paragraphs 0039-0040 of Tajiri), and this additive manufacturing provides low mass as well as optimization of cooling (Paragraph 0040 of Tajiri). Therefore, Appellant’s argument that additive manufacturing is too complicated to produce structures that may be movable is refuted by the prior art. As discussed in the rejection mailed 11/1/2021, an oil tank in fluid communication with the heat exchanger passages allows the structure to circulate engine lubrication fluid through the heat exchanger (Paragraph 0019 of Storage), having the oil tank formed in an outer engine duct structure provides relatively easy access for repair and maintenance (Paragraph 0015 of Sheridan), and fabricating an oil tank using an additive manufacturing produces a tank and that is simple, resistant, lightweight, reliable, and easy to inspect (Paragraph 0004 of Bougelet).
Although Appellant argues that there is no motivation to modify Tajiri with the duct structure of Moon, the Office Action states that Moon’s outer duct structure which includes an upper duct section and a lower duct section provides an interface arrangement for a multi-portion composite duct for the attachment of engine system components thereto (Paragraphs 0005-0007 of Moon). It was further discussed in the Office Action mailed 11/1/2021 that a simple substitution of one known element (in this case, the assembly of the duct as taught by Tajiri) for another (in this case, the assembly of the duct as taught by Moon) to obtain predictable results (in this case, to provide an annular passage surrounding the engine core) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Appellant provides no facts, evidence, or reasoning for his assertion that the features of Moon are incompatible or too complex to be combined with the structure of Tajiri. It has been held “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145(I).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS P BURKE/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741   

                                                                                                                                                                                                     /LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.